DETAILED ACTION
 	1.	This action is in response to the amendment filed on 9/29/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 8, 10-12, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danstrom (US 5744944).
Regarding claim 1: Danstrom discloses a voltage regulator (i.e. figures 1-5) comprising: 
an output stage (i.e. stage provides Vout to load 44) comprising an input node (i.e. node for 46) for receiving an input voltage (i.e. from 46); 
an output node (i.e. node at 66) for outputting an output voltage (i.e. Vout on 66); and 
an output device (i.e. 85) comprising at least one transistor (i.e. pass device of 85) configured to pass an output current (i.e. current to load 44) to the output node (i.e. node at 66) based on a drive voltage (i.e. drive voltage to 85) at a control node (i.e. control node of pass device 85); 
a differential amplifier (i.e. 82) configured to receive a feedback signal (i.e. from 86, 88) derived from the output voltage (i.e. Vout on 66) at a first input and to receive a reference voltage (i.e. from 80) at a second input and to generate an amplifier output (i.e. output of 82) to control the drive voltage (i.e. drive voltage to 85) of the output stage (i.e. stage provides Vout to load 44) to minimise any difference between the feedback signal (i.e. from 86, 88) and the reference voltage (i.e. from 80); and 
a controller (i.e. 42) operable to selectively reconfigure (i.e. by controlling circuit 84) the output stage (i.e. stage provides Vout to load 44) to provide a change in output current (i.e. change in current demand in the load 44) in response to a load activity signal (i.e. signal 64) indicative of a change in load activity (i.e. load function or change in load that requires demand in current) that results in a change in load current demand (i.e. load current demand change by controlling circuit 84) for a load (i.e. 44) connected, in use, to the output node (i.e. node at 66) (i.e. Col. 5, lines 10-50).
 	Regarding claim 2: (i.e. figures 1-5) wherein the controller (i.e. 42) is operable to reconfigure the output stage (i.e. stage provides Vout to load 44) to provide a variation in the drive voltage (i.e. variation in the drive voltage is configurated by circuit 84) so as to provide at least some of said change in output current (i.e. current to load 44) (i.e. Col. 5, lines 10-50).
 	Regarding claim 8: (i.e. figures 1-5) wherein the controller is operable to selectivity control (i.e. by controlling the circuit 84) the variation in the drive voltage applied in response to a change in load (i.e. change in load 44) activity based on at least one indication of operating conditions (i.e. Col. 5, lines 10-50).
 	Regarding claim 10: (i.e. figures 1-5) wherein the controller (i.e. 42) is operable to control the variation in the drive voltage for a type of change in load  (i.e. change in load 44) activity based on one or more stored control settings (i.e. logic state) predetermined for that type of change in load activity (i.e. Col. 5, lines 10-50).
 	Regarding claim 11: (i.e. figures 1-5) 10 wherein the controller further comprises a monitor (i.e. detecting means) (i.e. Col. 5, lines 45-50) for monitoring the output voltage in response to a change in load activity to determine an extent of any variation in output voltage and wherein the controller is configured to, over the course of a plurality of changes in load activity, adapt the one or more stored control settings (i.e. logic state) so as to minimise the extent of any variation in output voltage (i.e. Col. 5, lines 10-50).
 	Regarding claim 12: (i.e. figures 12) wherein the controller comprises a processing module (i.e. means for detecting voltage and current,) for implementing a learning algorithm (i.e. calculate the time interval based on the provided criteria from interval t2-t4 for controlling the logic state) to adapt the one or more stored control settings (Col. 6, lines 35-55).
 	Regarding claim 20: Danstrom discloses (i.e. figures 1-5) a voltage regulator for outputting a regulated output voltage comprising: 
 	an amplifier (i.e. 82) configured to receive a feedback signal (i.e. from 86, 88)  indicative of the output voltage (i.e. Vout on 66) and reference voltage (i.e. from 80) and to generate an amplifier output (i.e. output of 82) to control an output stage (i.e. stage provides Vout to load 44) as part of a control loop (i.e. loop in 40) to maintain the regulated output voltage (i.e. Vout on 66); and 
 	a controller (i.e. 42) operable independently of the control loop (i.e. loop in 40) to selectively (i.e. by controlling circuit 84) control the output stage to provide a variation in output current (i.e. current to load 44) in response to a load activity signal that indicates a change in load current demand (i.e. Col. 5, lines 10-50).
 	Regarding claim 21: Danstrom disclose (i.e. figures 1-5) a low-dropout voltage regulator for providing a regulated output voltage (i.e. Vout on 66) comprising: 
 	an amplifier (i.e. 82) responsive to a feedback signal (i.e. from 86, 88) indicative of the output voltage to control an output stage (i.e. stage provides Vout to load 44) to provide an output current (i.e. current to load 44)  that maintains the regulated output voltage (i.e. Vout on 66); 
 	a controller (i.e. 42) responsive to a feedforward signal (i.e. 62) indicative of load current demanded (i.e. load current demand provided by 44) to control the output stage to provide a variation in output current (i.e. current to load 44) in response to a change in load current demand (i.e. Col. 5, lines 10-50).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Danstrom (US 5744944) in view of Galinski (US 20070080670).
Regarding claim 9: Danstrom disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said operating conditions comprises at least one of temperature and the input voltage.
Galinski disclose a voltage regulator having said operating conditions comprises at least one of temperature and the input voltage (i.e. ¶ 02).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Danstrom’s invention with regulator as disclose by Galinski, because it is well know in the art to provide a voltage regulator is a circuit designed to deliver a constant output voltage despite changes in load, temperature, and/or power supply. 

 	7.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Danstrom (US 5744944) in view of Pishdad (US 20190258283).
 	Regarding claim 17: Danstrom discloses (i.e. figure 1-5) wherein the voltage regulator is operable to selectively regulate the output voltage (i.e. Vout on 66) to one of a plurality of different voltage magnitudes (i.e. magnitude on the load demand), and wherein the controller is configured, in response to a change in output voltage magnitude (i.e. Vout to load change) to control the output stage to provide a change in output current  from the output device for a transition period (i.e. Col. 5, lines 10-50), 
 	but does not specifically disclose to charge or discharge an output capacitor coupled to the output node.
 	Pishdad discloses a voltage regulator (i.e. figure 4) comprising an output capacitor and having the function of to charge or discharge an output capacitor coupled to the output node.
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Danstrom’s invention with the regulator as disclose by Pishdad, because it is well known in the art of a voltage regulator to provide an output capacitor that operate a wide range of load current. 
 	Regarding claim 18: Danstrom discloses (i.e. figures 1-5) wherein the voltage regulator is configured to selectively vary the output voltage magnitude to provide dynamic voltage scaling for the load connected, in use, to the output node (i.e. Col. 5, lines 10-50).

 	8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Danstrom (US 5744944) in view of Parikh (US 20150286232).
 	Regarding claim 19: Danstrom discloses the limitation of the claim(s) as discussed above, but does not specifically disclose an output capacitor coupled to the output node, wherein the output capacitor is integrated with the voltage regulator in a semiconductor die.
 	Parikh disclose a voltage regulator (i.e. figure 1) an output capacitor coupled to the output node, wherein the output capacitor is integrated with the voltage regulator in a semiconductor die (i.e. ¶ 14).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Danstrom’s invention with the voltage regulator as disclose by Pishdad, because having one or more of the listed components included on the same encapsulated silicon die may reduce an overall foot print of the circuit 100 on the encapsulated silicon die as well as reducing a pinout of the encapsulated silicon die, which may save space.

Allowable Subject Matter
9.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant's arguments filed 9/29/22 have been fully considered but they are not persuasive. 
Applicant argues that “the controller of Danstrom does not selectively reconfigure the output stage to provide a change in output current in response to the load activity signal as recited by Claim 1.”

The Examiner disagrees, because Danstrom’s figures 4 and 5 show “an output stage” comprising a gain stage 84 drives the pass element 85 to deliver a required current and voltage to the load 44. 
In addition, Danstrom’s Col. 5, lines 37 through Col. 6 lines 1-5 disclsoes that 

One skilled in the art can calculate the time interval from t.sub.2, the time the microprocessor requires a higher current, until t.sub.4, the time at which the voltage regulator starts to deliver the voltage required by the load, based on the bandwidth of the voltage regulator, the load capacitor, the input voltage of the voltage regulator 40, and the properties of the microprocessor 44, such as the rate at which the microprocessor's current demand changes. However, the control means 42 can change the logic state of the third line 64 based on any known means of detecting that the required voltage is being delivered, such as: monitoring the microprocessor 44 through a monitoring circuit that can sense that the microprocessor is receiving the required load, or monitoring the voltage regulator 40 through its feedback loop.

(11) The voltage regulator 40 can now either remain at the second bandwidth or the regulating means can change its bandwidth either back to the first bandwidth, or to a third bandwidth that is optimal for the size of the load capacitor. A larger load capacitor can lower the bandwidth that allows the load to continue drawing the required current and the proper voltage without oscillating. The compensation capacitor of the voltage regulator shifts the position of the pole produced by the load capacitor to increase the stability of the voltage regulator. Therefore, if the compensation capacitor is large enough to compensate for the load, the bandwidth of the voltage regulator 40 can be returned to the first bandwidth, otherwise a second compensation capacitor that would produce a third bandwidth can be selected. The third bandwidth is based on the need for a bandwidth high enough to permit the voltage regulator 40 to deliver the required current and the proper voltage, yet keep the bandwidth as low as possible, to enhance the stability of the voltage regulator 40. Therefore, a second value for the compensation capacitor can be selected to optimize a bandwidth for the size of the load capacitor.

Accordingly, the third bandwidth is configured to deliver a required current to the load 44 when there is a load current demand is change. The third bandwidth is selectively reconfigured by the control device 42 that open/close the analog switches 104, 100, 96 (see figures 4b, 4c, and 5) (Col. 6 lines 55 through Col. 7, lines 1-35). Therefore, Danstrom disclsoes “selectively reconfigure the output stage to provide a change in output current in response to the load activity signal as recited by Claim 1.”

 	With regards to claim 20, the Applicant argues that “Claim 20 explicitly recites that the controller is operable independently of the control loop to selectively control the output stage to provide a variation in output current in response to a load activity signal. There is certainly no teaching in Danstrom that any variation in output current is provided independently of the control loop.”

 	The Examiner disagrees, because Danstrom’s (i.e. figures 4a) shows a controller 42 and the control loop (i.e. control loop includes circuits 86, 88, 82, 90). The controller 42 control the switch 96 base on signal 62 (load activity signal) and the control loop is control based on signal provided by the voltage divider 86, 88, to provide a variation in output current. Therefore, Danstrom disclsoes variation in output current is provided independently of the control loop.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838